In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 1/25/21 has been entered. Claims 1, 8, 10, and 38 have been amended and claims 9, 12, 13, 15, 16, 22, and 36 cancelled. Claims 1, 2, 8, 10, 18 – 21 and 38 are pending.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
In the claims:
1. (Currently amended) A single-mode optical fiber with a metallic a resonance of surface plasmon polaritons (SPP), comprising:
the metallic in a metallic film; 
wherein 
the metallic is constrained by a surrounding area; 
the middle area is aligned with a core layer of the optical fiber and is used to couple the fiber-guided lightwaves into SPPs on an outer surface of the metallic film, and
a period of the metallic nano structures in the middle area is different from a period of the metallic micro-nano structures in the surrounding area so that 


of the optical fiber a longitudinal axis of the optical fiber. 

8. (Currently Amended) The optical fiber according to claim 1, wherein the nano patterns are periodic arrays of nanoslits, with the period in the middle area being approximately equal to a wavelength of the coupled SPPs, and the period in the surrounding area being approximately equal to half the wavelength of the coupled SPPs.

10. (Currently amended) The optical fiber according to claim [[1]]8, wherein a width of the nanoslits is 5 to 200 nm and a depth of the nanoslits is 5 to 200 nm.

18. (Currently amended) A fabrication method of the optical fiber of claim 1, comprising at least the following steps of: 
1) providing a substrate and an optical fiber[[,]]; 
2) fabricating, on a surface of the substrate, a metallic 
[[2]]3) applying an adhesive on an end-facet of the optical fiber or the surface of the metallic 
[[3]]4) adjusting a relative position of the optical fiber so that the end-facet of the optical fiber is aligned with a position of the metallic 
[[4]]5) exposing the adhesive under adhesive curing light where the curing light penetrates through the substrate and the metallic to the end-facet of the optical fiber[[,]]; and
6) removing the end-facet of the optical fiber and the metallic 

19. (Currently amended) The fabrication method according to claim 18, wherein the substrate is a substrate transparent to ultraviolet light, the adhesive curing light is ultraviolet light, and the adhesive is cured when being irradiated by the ultraviolet light.

20. (Currently amended) The fabrication method according to claim 18, wherein the step for aligning the end-facet of the optical fiber with the position of the metallic comprises: 
sending wide-spectrum light into the optical fiber, wherein the wide-spectrum light propagates along the optical fiber, is emitted reflected off the metallic 
moving relative positions of the optical fiber and the metallic 
measuring a spectrum of the reflected light during the movement step and
determining whether the end-facet of the optical fiber is aligned with the metallic corresponding to a perfect alignment. 

the step for aligning the end-facet of the optical fiber with the position of the metallic comprises: 
performing microscopy observation from the direction of the surface of the substrate which does not have the metallic 
observing and aligning the end-facet of the optical fiber with the position of the metallic 

38. (Currently amended) An application method of using the optical fiber of claim 1 as a sensor, comprising the  of:
(1)  and contacting it;
(2) collecting reflected light is transmitted along the optical fiberto reach the end-facet of the optical fiber, be coupled into SPPs in the metallic be reflected back to the same optical fiber, and subsequently be collected; and
(3) analyzing a spectrum and/or intensity of the reflected light to obtain information about a refractive index of the medium.

Reasons for Allowance
Claim 1 is allowed for the following reasons: 
The instant application is deemed to be directed to a non-obvious improvement over an optical fiber with a metallic nanostructure for producing SPP, as taught by Lin.
a single-mode optical fiber 101 with a metallic nano-structure resonance cavity 102 that is defined by nano patterns formed in a metallic film on an end-facet of the optical fiber 101, the metallic nano-structure resonance cavity 102 comprising a middle area 103 and being constrained by a surrounding area 104, wherein the middle area 103 is aligned with a core layer of the optical fiber 101 so that fiber-guided lightwaves excite surface plasmon polaritons (SPP) on an outer surface of the metallic film, and wherein a period of the metallic nano structures in the middle area 103 is different from a period of the metallic micro-nano structures in the surrounding area 104 so that the SPPs resonate by propagating back and forth across the metallic nano-structure resonance cavity 102. The instant application discloses that such arrangement forms a plasmonic resonant cavity that greatly improves the sensitivity of a fiber-based sensor (“When the present invention is applied to refractive index sensing, a limit of detection for minimum refractive index change has been achieved which is over one order of magnitude smaller than any previously reported results for surface plasmon resonance refractive index sensing devices on the end-facets of optical fibers” at para. 0067 of US 2018/0321442 A1). Furthermore, a corresponding method of making thereof “avoids complicated processing procedures and high costs caused by performing micro-nano processing directly upon the end-facet of the optical fiber, and it enables simple and fast alignment, gluing, stripping and transfer of the metallic micro/nano-structure onto the end-facet of the optical fiber with high quality” (para. 0096). 
On the contrary, Lin discloses a fiber-optic sensor comprising a metallic nano-structure with a single period that is used for reflection. While Ishihara teaches a metallic nano-structure having different periods of a middle area and a surrounding area, the metallic nano-structure is configured to optimize/increase transmission of light through a sub-wavelength dimeter hole at reflection (via plasmon excitation). 
As a relevant comment, it is noted that the prior art of record, including the references cited below as pertinent art, commonly uses an optical fiber having a metallic nano-structure with a single period, rather than a plasmonic resonant cavity defined by two different periods as in the instant application. Such single-period structures are far less efficient as the claimed two-period metallic nano-structure. Some prior art references use a photonic crystal cavity which is much different from the claimed plasmonic resonant cavity so it would not be obvious to a person of ordinary skill in the art to replace one with the other. 
Claims 2, 8, 10, 18 – 21, and 38 are allowed by virtue of dependency on claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2014/0016895 A1
US 8,328,396 B2
US 2014/0056559 A1
US 2012/0045578 A1
US 8,269,956 B2
US 9,397,241 B2
US 7,773,228 B1
US 7,057,151 B2
US 6,649,901 B2

“Engineering surface plasmon based fiber-optic sensors” by Dhawan et al, Materials Science and Engineering B, vol. 149, pp. 237–241, 2008.
“Surface-Enhanced Resonance Raman Scattering (SERRS) Using Au Nanohole Arrays on Optical Fiber Tips” by Andrade et al, Plasmonics, vol. 8, pp. 1113–1121, 2013.
“Multiple Modes of a Photonic Crystal Cavity on a Fiber Tip for Multiple Parameter Sensing” by Boerkamp et al, Journal of Lightwave Technology, vol. 33, No. 18, pp. 3901 – 3906, 2015.
“Focused ion beam fabrication of metallic nanostructures on end faces of optical fibers for chemical sensing applications” by Dhawan et al, Journal of Vacuum Science & Technology B: Microelectronics and Nanometer Structures Processing, Measurement, and Phenomena 26, pp. 2168 – 2173, 2008.
“A Miniaturized Sensor Consisting of Concentric Metallic Nanorings on the End Facet of an Optical Fiber” by Feng et al, Small, vol. 8, No. 12, pp. 1937–1944, 2012.
“A photonic crystal cavity-optical fiber tip nanoparticle sensor for biomedical applications” by Shambat et al, Applied Physics Letters, vol. 100, paper 213702, 2012.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896